IN THE UTAH COURT OF APPEALS

                                      ‐‐‐‐ooOoo‐‐‐‐

Maria Lewis,                                )           PER CURIAM DECISION
                                            )
       Petitioner,                          )             Case No. 20120330‐CA
                                            )
v.                                          )                   FILED
                                            )              (December 28, 2012)
Department of Workforce Services,           )
                                            )              2012 UT App 369
       Respondent.                          )

                                           ‐‐‐‐‐

Original Proceeding in this Court

Attorneys:      Maria Lewis, Murray, Petitioner Pro Se
                Jaceson R. Maughan, Salt Lake City, for Respondent

                                           ‐‐‐‐‐

Before Judges Orme, Davis, and Christiansen.

¶1    Maria Lewis seeks review of the final decision of the Workforce Appeals Board.
Lewis asserts that the Board erred in determining that she quit her position without
good cause, thereby making her ineligible for unemployment benefits.

¶2     “[T]his court grants great deference to an agency’s findings, and will uphold
them if they are supported by substantial evidence when viewed in light of the whole
record before the court.” EAGALA, Inc. v. Department of Workforce Servs., 2007 UT App
43, ¶ 8, 157 P.3d 334 (citation and internal quotation marks omitted). “Substantial
evidence is that quantum and quality of relevant evidence that is adequate to convince a
reasonable mind to support a conclusion.” Smith v. Workforce Appeals Bd., 2011 UT App
68, ¶ 9, 252 P.3d 372. Furthermore, appellate courts will not reassess an agency’s
credibility determinations or reweigh the evidence in a proceeding where conflicting
evidence is presented. See Questar Pipeline v. Utah Tax Comm’n, 850 P.2d 1175, 1178
(Utah 1993). Rather, it is the agency’s prerogative to assign weight to conflicting witness
testimony. See id. “When we review an agency’s application of the law to a particular set
of facts, we give a degree of deference to the agency . . . [and] will uphold the [Board’s]
decision so long as it is within the realm of reasonableness and rationality.” Autoliv
ASP, Inc. v. Department of Workforce Servs., 2001 UT App 198, ¶ 16, 29 P.3d 7.

¶3      Lewis argues that the Board erred in its determination that she quit her
employment and was not discharged. The record supports the Administrative Law
Judge’s (ALJ) and the Board’s findings. Specifically, representatives of the employer
testified that the employer notified Lewis that she was required to work on New Year’s
Eve, and if she did not work that night or find a viable replacement that was acceptable
to the employer, she would be terminated. While Lewis did make potential replacement
arrangements, the employer did not approve of those arrangements because Lewis’s
proposal required the employer to pay one of the replacements overtime and that
employee was also not properly trained for the evening shift. Because the arrangement
did not meet the employer’s approval, Lewis was told that she needed to work the shift
or she would be terminated. Lewis failed to appear for work on New Year’s Eve.

¶4      Rule 994‐405‐204(3) of the Utah Administrative Code states that “[i]f the claimant
refused or failed to follow reasonable requests or instructions, and knew the loss of
employment would result, the separation is a quit.” Utah Admin. Code R994‐405‐204(3).
Here, testimony demonstrated that Lewis understood that she would lose her
employment if she failed to appear for work on New Year’s Eve. Further, evidence
supported the ALJ’s and the Board’s finding that the employer’s request was reasonable
because it was the employer’s busiest night of the year and the employer needed
experienced workers to handle the workload. Accordingly, because Lewis failed to
follow the reasonable requests of her employer and she knew she would be terminated
if she did not work on New Year’s Eve, the ALJ and the Board correctly analyzed the
separation as a voluntary quit instead of a discharge.

¶5     A claimant who voluntarily quits employment may still be entitled to benefits if
she shows good cause for the separation or if denying benefits would be contrary to
equity and good conscience. See id. R994‐405‐101(3). “To establish good cause, a
claimant must show that continuing the employment would have caused an adverse
effect which the claimant could not control or prevent. The claimant must show that an
immediate severance of the relationship was necessary.” Id. R994‐405‐102. Further, even
if an adverse effect is shown, good cause may not be found if the claimant reasonably
could have continued working while looking for other employment. See id. R994‐405‐




20120330‐CA                                  2
102(1)(b)(i). The Board determined that Lewis failed to demonstrate that she had good
cause to quit her employment. We cannot conclude that the Board erred in making this
determination. Lewis’s sole reasons for not appearing at work were that she had
previously made travel arrangements to see friends and family and that she believed
that the employer’s rejection of her proposed arrangement to cover her shift was
unreasonable. Neither reason demonstrates that continuation of her employment would
have caused an adverse effect which she could not control or prevent.

¶6     Additionally, the Board determined that denying benefits in this case would not
be contrary to equity and good conscience. See id. R994‐405‐103. To meet this standard, a
claimant must demonstrate that her actions were reasonable. See id. R994‐405‐103(1)(a).
The Board specifically concluded that Lewis’s actions were not reasonable. It
determined that quitting a job in order to travel was not reasonable and that there were
“no mitigating factors that would cause the denial of benefits to be unduly harsh or an
affront to fairness.” Further, the Board noted that the “factors that motivated [Lewis] to
quit would not have motivated a reasonable person to take the same action.” Under the
circumstances of this case, we conclude that the Board’s findings and conclusions
concerning whether good cause existed to quit, or whether denying benefits would be
contrary to equity and good conscience, are supported by the record and are within the
bounds of reasonableness and rationality.

¶7    Accordingly, we decline to disturb the Board’s ruling.



____________________________________
Gregory K. Orme, Judge



____________________________________
James Z. Davis, Judge



____________________________________
Michele M. Christiansen, Judge




20120330‐CA                                 3